Exhibit 10.16(a)

FIRST AMENDMENT TO THE

HORACE MANN SERVICE CORPORATION EXECUTIVE SEVERANCE PLAN

The Horace Mann Service Corporation Executive Severance Plan, as effective
March 15, 2012 (the “Plan”), is hereby amended, effective June 1, 2012, as
follows:

I.

The first full sentence of Section 4.1(a)(iii) is amended to read as follows:

The Severance Payment shall be paid in the form of (I) a lump sum for any
Participant described in Section 4.3(c)(3)(ii), and (II) salary continuation for
all other Participants, commencing (or paid) no more than sixty days after the
Termination Date, provided the revocation period described in the release has
expired prior to the date of the first payment, and subject to Section 10.11(c);
provided that if the sixtieth day after the Termination Date falls in the
calendar year following the year in which the Termination Date occurs, such lump
sum shall be paid, or such salary continuation shall commence, in such following
year, regardless of the year the revocation period described in the release
actually expires.

II.

Section 4.3(c) is amended to read as follows:

 

  (c) Coordination with individual agreements.

(i) Notwithstanding Section 3.1(a), except for Participants described in
Section 4.3(c)(ii), any individual who is a party to an agreement (“Severance
Agreement”) between the individual and an Employer that provides for payments of
“nonqualified deferred compensation” under Code Section 409A upon termination of
employment or service (either before or after a change in control) shall not be
eligible to become a Participant in the Plan until the next January 1 after he
or she ceases to be covered by such Severance Agreement, provided that if a
change in control (as defined in the Severance Agreement) shall have occurred
prior to such January 1, then such individual shall not become a participant
herein.

(ii) A Participant is described in this Section 4.3(c)(ii) if he or she is
listed in Schedule A or Schedule B with an Effective Date of Participation of
June 1, 2012; provided that such Participant is described in this
Section 4.3(c)(ii) (and thus would receive any Severance Payment to which he or
she may become entitled in the form of a lump sum) only during the period
commencing June 1, 2012 and ending December 31 of the year in which such
individual ceases to be covered by a Severance Agreement (as defined above).

 

-1-



--------------------------------------------------------------------------------

III.

Section 9.3 is amended to read as follows:

9.3 No Duplication of Benefits; Recoupment. Subject to Section 4.3 and 10.11(f),
(a) salary continuation payments hereunder shall be offset (at the time
otherwise payable) by any salary continuation payments under the Horace Mann
Service Corporation Severance Pay Plan (which provides solely for limited salary
continuation payments) or any other plan, policy or individual agreement
providing for salary continuation payments; and (b) lump sum payments hereunder
shall be offset (at the time otherwise payable) by any lump sum payments under a
Severance Agreement (as defined in Section 4.3(c)), or any other plan, policy or
individual agreement providing for lump sum severance payments. Payments and
benefits provided under the Plan shall be in lieu of any termination or
severance payments or benefits for which the Participant may be eligible under
any of the plans or policies of the Company or an Affiliate or any agreement
between an individual and the Company or an Affiliate (except as provided above
in this Section 9.3), or under the Worker Adjustment Retraining Notification Act
of 1988 or any similar statute or regulation. Any amounts paid or provided under
the Plan shall be subject to the Employer’s policies regarding recoupment as in
effect from time to time.

 

-2-